IN THE COMMONWEALTH COURT OF PENNSYLVANIA

In Re: Appeal of AMA/American               :
Marketing Association, Inc. from the        :
Decision of the Borough Council of Ambler :
Borough, on May 21, 2014 dated May 22, :
2014 Denying its Application for Final Land :       No. 643 C.D. 2015
Development Approval for a Townhome         :
Development                                 :
                                            :
Appeal of: AMA/American Marketing           :
Association, Inc.                           :


In Re: Appeal of AMA/American Marketing :
Association, Inc. from the Decision of the :
Borough Council of Ambler Borough, dated :
March 18, 2014 Denying its Application for :
Conditional Use for a Townhouse            :
Development                                :        No. 644 C.D. 2015
                                           :
Appeal of: AMA/American Marketing          :
Association, Inc.                          :

                                        ORDER

              NOW, August 5, 2016, upon consideration of appellant’s petition for
reconsideration or rehearing en banc and appellees’ answers in response thereto, the
petition is denied.

              Upon consideration of appellee, Maple Avenue Park Partners, LLP’s
petition for attorneys’ fees and appellant’s answer in opposition thereto, the petition is
denied.


                                              MARY HANNAH LEAVITT,
                                              President Judge